DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This action is responsive to communications: Amendment, filed on 07/01/2022.  

2.	Claims 1, 3-11, 13-15, 17-20, and 24-26 are pending in the case.  Claims 1, 11 and 15 are independent claims.  Claims 1, 4, 11, 15, 17-18 and 20 have been amended.  Claims 2,12,16 and 21-23 are canceled.  Claims 24-26 are newly added.




Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 3-11, 13-20 and 24-26 have been considered but are moot because a new ground of rejection is made in view of Joshua Dickens et al., US 10,600,254 B1, and further in view of Amit Chachek et al., US 2020/0302510 A1.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-11, 13-20 and 24-26 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without an external device, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Claims 1, 11 and 15 recite “processing circuitry” as the sole element performing the method. The external device is essential as communication established between the processor/processing circuitry and the external device (Specification, p. 7; Fig. 1) enable the output of generated augmentation content via the external device (Specification, p. 12).  Correction is required.

Claims 3-10, 13-14, 16-20 and 24-26 are rejected based on dependency from a correspondingly rejected base claim.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, 13-20 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshua Dickens et al., US 10,600,254 B1, and further in view of Amit Chachek et al., US 2020/0302510 A1.



Independent claim 1, Dickens discloses an operating method of an electronic device, the method comprising: 

recognizing an object among a plurality of objects based on a current image being captured (i.e. track and identify objects, e.g. faces – col. 7, ll.17-21; camera tracks object – col. 2, ll. 55-60), the plurality of objects being stored in a memory (i.e. connection store includes a social graph used to identify object, e.g. faces – col. 16, ll. 48-51); 


detecting a location associated with the object, the location being separated from a location of the electronic device (i.e. detect track object change in position/depth – col. 7, ll. 20-25); 


determining augmentation content based on the object and the location associated with the object, the augmentation content being mapped to the object in the memory (i.e. the overlay media content corresponds to the type of object and is maintained/stored by the  connection store/user profile – col. 16, ll. 18-25); 


generating a first augmented reality image including the current image and the augmentation content in correspondence to the object (i.e. display the object with an overlay media content – Fig. 3G); and


generating a second augmented reality image including modified augmentation content, the modified augmentation content being based on a physical movement of the object causing to change a distance between the location of the electronic device and the location associated with the object (i.e. track object movement – col. 7, ll. 20-25; display updated overlay media content as the object distance changes – Fig. 3G; col. 7, ll. 35-40, 59-62).  


Dickens fails to disclose wherein the object is physically connected to a user of the electronic device, which Chachek discloses (i.e. in a peer to peer network sharing data – Para 55 -, recognizing – Para 109 – and tracking an object/item held by a user – Para 11; and the object location separate from the user’s electronic device location – Para 11).

It would have been obvious before the effective filing date of the claimed invention at the time the invention was made to substitute Chachek’s object physically connected to a user of the electronic device with the method of Dickens because each tracks an object for association and display with augmentations, where a product held by a user is an exemplary object.  Thus, Chachek’s known use of varying objects at differing locations being displayed in association with content in augmented reality provides predictable results and increases application of the method to objects with differing attributes.



Claim 3, Dickens discloses the method of claim 1, wherein the modified augmentation content is based on at least one of: 

the distance between the object and the location (i.e. track object movement – col. 7, ll. 20-25; display updated overlay media content as the object distance changes – Fig. 3G; col. 7, ll. 35-40, 59-62); or a duration time of the distance.  




Claim 4, Dickens discloses the method of claim 1, further comprising: 2Atty. Dkt. No. 16634-000166-US U.S. Application No. 17/158,440 

updating the first augmented reality image by moving the augmentation content along the object based on the physical movement of the object (i.e. moving the overlay media content as the object, e.g. face, moves – Fig. 3H; 3O; col. 11, ll. 9-12) or a command received via an interface.  




Claim 5, Dickens discloses the method of claim 1, wherein the determining the augmentation content comprises: 

determining first augmentation content based on the object (i.e. determine the overlay media content base on action of the object – Fig. 3E; col. 9, ll. 64-66); and 

modifying the first augmentation content based on the location (i.e. moving the overlay media content as the object, e.g. face, moves – Fig. 3H; 3O; col. 9, ll. 64-66; col. 11, ll. 9-12).  




Claim 6, Dickens discloses the method of claim 5, wherein the modifying the first augmentation content modifies the first augmentation content based on the distance between the object and the location (i.e. track object movement – col. 7, ll. 20-25; display updated overlay media content as the object distance changes from the previous location tracked/detected by the user/computing device – Fig. 3G; col. 7, ll. 35-40, 59-62).  



Claim 7, Dickens discloses the method of claim 5, wherein the determining the augmentation content comprises determining second augmentation content based on the location (i.e. track object movement – col. 7, ll. 20-25; determine display of updated overlay media content as the object distance/location changes – Fig. 3G; col. 7, ll. 35-40, 59-62).  




Claim 8, Dickens discloses the method of claim 7, wherein the first augmented reality image comprises: 

the first augmentation content in correspondence to the object t(i.e. determine the overlay media content based on action of the object – Fig. 3E; col. 9, ll. 64-66); and 

the second augmentation content in correspondence to the location (i.e. changing the appearance/display of the overlay media content for the object based on the object’s location relative to another object – Fig. 3H).  




Claim 9, Dickens discloses the method of claim 1, wherein the detecting the location comprises: 

verifying the location of the electronic device (i.e. maintaining user location – col. 15-16, ll. 60-2); and 3Atty. Dkt. No. 16634-000166-US 

U.S. Application No. 17/158,440 detecting the location associated with the object based on the location of the electronic device (i.e. detect the object, e.g. face, location based on the user/computing device camera position – col. 2, ll. 55-60; col. 7, ll. 25-35).  



Claim 10, Dickens discloses the method of claim 9, wherein the verifying comprises: verifying the location of the electronic device by analyzing the current image (i.e. assess depth of the captured object - col. 2, ll. 55-60; col. 7, ll. 20-25; verify/store user location information – col. 15, ll. 60-66) or verifying the location of the electronic device based on communication with an external device.



Independent claim 11, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.


Claim 13, the rationale as applied in the rejection of claim 17 applies herein.



Claim 14, Dickens discloses the electronic device of claim 11, wherein the processing circuitry is configured to cause the electronic device to detect the location associated with the object based on a location of the electronic device (i.e. detect the object, e.g. face, location based on the user/computing device camera position – col. 2, ll. 55-60; col. 7, ll. 25-35).



Independent claim 15, the claim is similar in scope to claim 1.  Therefore, similar rationale as applied in the rejection of claim 1 applies herein.



Claim 17, Dickens discloses the method of claim 1, further comprising: outputting the second augmented reality image to a display device (i.e. display the updated media content with the object, e.g. face – Fig. 3G; col. 7, ll. 30-35, 59-62).


Claims 18-20, the rationale as applied in the rejection of claim 17 applies herein.

Claims 24-26, the rationale as applied in the rejection of claims 4-6 applies herein.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTE HARRISON whose telephone number is (571)272-7659. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANTE E HARRISON/Primary Examiner, Art Unit 2619